I concur in the judgment affirming the judgment of the trial court in sustaining the general demurrer to the defendants' answer because the written instrument upon which the defendants in the present case relied as showing an obligation on the part of the plaintiff, who brought suit on certain promissory notes, to deliver to them insecticides for use in spraying their apple and peach orchards, the alleged breach of which the defendants' answer and cross-bill set up damaged them in an amount in excess of the sum sued for and which they sought to recover, while evidencing a mortgage to secure past and future indebtedness for materials shipped and to be shipped by the plaintiff, did not evidence any agreement on the part of the defendants to accept, or to pay any definite amount for, the insecticides to be furnished, and, consequently, the alleged contract was unilateral, indefinite, and unenforceable. Morrow v. Southern Express Co., 101 Ga. 810
(28 S.E. 998); McCaw Mfg. Co. v. Felder, 115 Ga. 408, 411
(41 S.E. 664); Harrison v. Wilson Lumber Co., 119 Ga. 6
(3) (45 S.E. 730); Huggins v. Southeastern Cement Co.,121 Ga. 311 (48 S.E. 933); Mallet v. Watkins, 132 Ga. 700
(64 S.E. 999, 131 Am. St. Rep. 226); Code, §§ 20-107, 96-101. The court did not err in sustaining the general demurrer and in striking the answer and cross-bill, except as to an allegation with respect to an overcharge on one shipment, and, no other defense to the *Page 309 
notes sued on being pleaded, the court did not err on the trial of the case in directing a verdict and entering up judgment for the plaintiff after the amount of the alleged overcharge had been written off by the plaintiff.